Case 1:21-cv-05247-AT Document 14 Filed 08/
DOCUMENT

ELECTRONICALLY FILED

DOC #:

IN THE UNITED STATES DISTRICT DATE FILED: 8/17/2021

FOR THE SOUTHERN DISTRICT OF N

 

 

KEVIN DAVIS, on behalf of himself and
all others similarly situated,

Plaintiff, .
Civil Case Number: 1:21-cv-05247-AT

-y-

JAGPREET ENTERPRISES LLC,

Defendant.

 

 

[PROPOSED] DISMISSAL ORDER

IT IS HEREBY ORDERED:

THAT pursuant to the parties’ August 16, 2021 Stipulation of Dismissal, all claims asserted
against Defendant in Civil Action No. 1:21-cv-05247-AT, are dismissed with prejudice; and

THAT all parties shall bear their own attorneys’ fees and costs incurred in this action.

SO ORDERED.

Dated: August 17, 2021
New York, New York

CQ-

ANALISA TORRES
United States District Judge

 
